Citation Nr: 0818290	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-03 329A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

Entitlement to an initial compensable evaluation prior to 
March 1, 2006 and to an evaluation in excess of 50 percent 
beginning March 1, 2006 for service-connected narcolepsy with 
sleep apnea.


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from January 1983 to March 
1989, May 1989 to August 1989, and February 1990 to October 
2003.  

In January 2007, the Board of Veterans' Appeals (Board) 
denied an initial evaluation in excess of 10 percent for 
service-connected pes planus with plantar fasciitis and 
bunions of the right foot and remanded the issue of an 
initial compensable evaluation for service-connected 
narcolepsy with sleep apnea to the RO for additional 
development of the record.  

A November 2007 rating decision granted a 50 percent 
evaluation for service-connected narcolepsy with sleep apnea 
effective on March 1, 2006.  

This matter again must be remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center, in 
Washington, DC.  


REMAND

A careful review of the claims files shows that the November 
2007 Supplemental Statement of the Case reports that evidence 
on file included VA outpatient treatment records dated from 
October 1, 2005 to November 2, 2007, which included a March 
1, 2006 report that the veteran was issued a continuous 
airway pressure (CPAP) machine for treatment of his sleep 
apnea.  

The Board notes, however, that the only recent VA records on 
file are a February 2006 sleep study and a November 2007 VA 
examination report.  Consequently, these treatment records, 
which are relevant to the issue on appeal, need to the added 
to the claims files prior to Board adjudication of the issue 
on appeal.  

Accordingly, this matter is being REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for his 
service-connected narcolepsy with sleep 
apnea since November 2007, the date of 
the most recent medical evidence on file.  
After securing any appropriate consent 
from the veteran, VA must attempt to 
obtain copies of all treatment records 
identified by the veteran that have not 
been previously secured.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran and 
his representative of this and request 
them to provide copies of the outstanding 
medical records.  

2.  The AOJ must obtain and associate 
with the claims files any VA treatment 
records dated after October 2005.  

3.  Following completion of the above 
developments to the extent possible, if 
any additional evidence is received other 
than the noted VA treatment records 
previously considered, the AOJ must 
readjudicate the claim for an initial 
compensable evaluation prior to March 1, 
2006 and to an evaluation in excess of 50 
percent for service-connected narcolepsy 
with sleep apnea beginning March 1, 2006 
based on all relevant evidence on file.  
If any benefit continues to be denied, 
the AOJ must provide the veteran with a 
Supplemental Statement of the Case and 
him with the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




